DETAILED ACTION
This is an Office action based on application number 16/390,537 filed 22 April 2019, which claims priority to US Provisional Application No. 62/661,813 filed 24 April 2018. Claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 17 May 2021 is acknowledged.
Claims 19-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The instant specification lists, for example, US Patent No. 8,932,554 and US Patent Application Publication No. US 2018/0080145 A1 in paragraph [0003] and websites in paragraphs [0003; 0032], but Applicant does not provide said references in a separate IDS.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs [0003; 0032]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tizei et al. (Spectrally and spatially resolved cathodoluminescence of nanodiamonds: local variations of the NV0 emission properties) (Tizei).

Regarding instant claims 1-4, Tizei discloses cathodoluminescent nanodiamonds (Title) having observable color centers cause by defects (page 2, column 1, second paragraph). Tizei further discloses that said nanodiamonds demonstrates a luminescent peak at 1.40 eV related to nickel at 885 nm (page 3, col. 1, last paragraph to col. 2, first paragraph).

Regarding instant claim 5, one of ordinary skill in the art would recognize that cathodoluminescence describes the luminescence of a substance (e.g., the disclosed nanodiamonds) when bombarded cathode rays. Tizei further discloses cathodoluminescent nanodiamonds (Title) having observable color centers cause by defects (page 2, column 1, second paragraph). Tizei describes the wavelengths used in their measurement include 380-500 nm (blue); 500-560 nm (yellow); and 570-700 nm (red), wherein the disclosed wavelengths are all within the visible light spectrum. Therefore, Tizei is construed to disclose a diamond material having defect centers that photoluminesce when excited with at least visible light.

Regarding instant claim 12, Tizei further discloses diamond powder samples having a size of 0.250 µm (page 3, col. 1, second paragraph).

Regarding instant claim 17, Tizei discloses cathodoluminescent nanodiamonds (Title)

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tizei.

Regarding instant claim 18, Tizei discloses cathodoluminescent nanodiamonds (Title) having observable color centers cause by defects (page 2, column 1, second paragraph). Tizei further discloses that said nanodiamonds demonstrates a luminescent peak at 1.40 eV related to nickel at 885 nm (page 3, col. 1, last paragraph to col. 2, first paragraph).
	Tizei does not explicitly disclose a defect center that luminesces at peak wavelength of about 510 to about 520 nm and energy of about 2.43eV to 2.38 eV.
	However, Applicant’s original disclosure that a luminescent peak at 514 nm is due to the incorporation of nickel based color centers (see Specification at paragraph [0039]). Further, a luminescent peak at a wavelength within the range of the claim is construed to have an energy within the range of the claim.
	Therefore, since Tizei discloses identical nickel-based defect centers, the nanodiamonds of Tizei must necessarily display the same peak luminescence as the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tizei.

Regarding instant claims 10-11 and 13-14, Tizei further discloses polycrystalline diamond samples having typical sizes above 100 nm (page 3, first column, second paragraph), which is construed to overlap or include the ranges recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tizei in view of Khabashesku et al. (US Patent Application Publication No. US 2012/0032116 A1).

Tizei discloses the cathodoluminescent nanodiamonds as cited above. Tizei further discloses that diamonds comprising color centers are particularly useful for biological applications (page 1, column 1, first paragraph).
	Tizei does not explicitly disclose the inclusion of a luminescent enhancer.
	However, Khabashesku discloses doped diamonds (Title). Khabashesku further teaches that the selection of a particular dopant influences fluorescence properties (page 2, paragraph [0019]). Khabashesku teaches that the dopant is selected from phosphorus, nitrogen, boron, and combinations thereof (page 2, paragraph [0018]). Khabashesku further discloses that the diamonds are used as biomarkers (page 2, paragraph [0019]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the dopants of Khabashesku into the diamonds of Tizei. The motivation for doing so would have been to optimize the luminescent/fluorescent properties of the diamonds for suitable use as biological labels/biomarkers.
	Therefore, it would have been obvious to combine Khabashesku with Tizei to obtain the invention as specified by the instant claims.

Regarding instant claim 8, Tizei further discloses that said nanodiamonds demonstrates a luminescent peak at 1.40 eV related to nickel at 885 nm (page 3, col. 1, last paragraph to col. 2, first paragraph), which is construed to be a defect center selected from nickel.


Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Tizei in view of Chang et al. (US Patent Application Publication No. US 2008/0118966 A1) (Chang).

Regarding instant claim 9, Tizei discloses the cathodoluminescent nanodiamonds as cited above. Tizei further discloses that diamonds comprising color centers are particularly useful for biological applications (page 1, column 1, first paragraph).
	Tizei does not disclose a diamond material having a size less than 100 nm.
	However, Chang discloses luminescent diamond particles (LDPs) each comprising a plurality of colored centers formed from defects (Title; page 1, paragraph [0011]). Chang teaches that the diamond particles are used to label a biological sample (page 1, paragraph [0014]).
	Chang further discloses that the luminescent diamond particles are 1 nm to 1 mm in diameter (page 1, paragraph [0014]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the cathodoluminescent nanodiamonds of Tizei to the particle size prescribed by Chang. The motivation for doing so would have been that diamonds having such a size are particularly useful in biological applications.


Regarding instant claim 15, Tizei discloses the cathodoluminescent nanodiamonds as cited above. Tizei further discloses that diamonds comprising color centers are particularly useful for biological applications (page 1, column 1, first paragraph).
	Tizei does not explicitly disclose the amount of defect centers.
However, Chang discloses luminescent diamond particles (LDPs) each comprising a plurality of colored centers formed from defects in an amount of 5 ppm to 1000 ppm (Title; page 1, paragraph [0011]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Chang teaches that the diamond particles are used to label a biological sample (page 1, paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to ensure that the nanodiamonds of Tizei have the amount of color centers formed from defects as prescribed by Chang. The motivation for doing so would have been that such nanodiamonds are particularly useful in biological applications.
	Therefore, it would have been obvious to combine Chang with Tizei to obtain the invention as specified by the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tizei in view of Khabashesku and Cherkasky (US Patent Application Publication No. US 2012/0199792 A1) (Cherkasky).

Regarding instant claim 16, Tizei discloses the cathodoluminescent nanodiamonds as cited above. Tizei further discloses that diamonds comprising color centers are particularly useful for biological applications (page 1, column 1, first paragraph).
	Tizei does not explicitly disclose a diamond material formed from a composition that includes a specific catalyst and a specific enhancer.
	However, Cherkasky discloses a method of producing synthetic diamonds (Title). Said method comprises adding modifiers and catalysts in the form of salts to a carbon source, wherein the salts comprise metals selected from Mn, Fe, Co, and Ni (Claim 1). Cherkasky further discloses that luminescent substances are added concurrently with the catalyst composition (page 2, paragraph [0032]).
	Further, Khabashesku discloses doped diamonds (Title). Khabashesku further teaches that the selection of a particular dopant influences fluorescence properties (page 2, paragraph [0019]). Khabashesku teaches that the dopant is selected from phosphorus, nitrogen, boron, and combinations thereof (page 2, paragraph [0018]). Khabashesku further discloses that the diamonds are used as biomarkers (page 2, paragraph [0019]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to include the dopants of Khabashesku into the diamonds of Tizei. The motivation for doing so would have been to optimize the luminescent/fluorescent properties of the diamonds for suitable use as biological labels/biomarkers.
	Therefore, it would have been obvious to combine Cherkasky and Khabashesku to obtain the invention as specified by the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        06/02/2021